                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JAMES BANNECK,                                    Case No. 17-cv-04657-WHO
                                                        Plaintiff,
                                   8
                                                                                           ORDER DENYING MOTION TO
                                                 v.
                                   9                                                       CERTIFY MAY 18, 2018 ORDER FOR
                                                                                           INTERLOCUTORY REVIEW
                                  10     FEDERAL NATIONAL MORTGAGE
                                         ASSOCIATION,                                      Re: Dkt. No. 76
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13                                           INTRODUCTION

                                  14          Intervenor, the Federal Housing Finance Agency (“FHFA”), requests an amendment to the

                                  15   May 18, 2018 Order adding language that “the court is of the opinion that this order involves a

                                  16   controlling question of law as to which there is substantial ground for difference of opinion and

                                  17   that an immediate appeal from the order may materially advance the ultimate termination of the

                                  18   litigation.” This would certify an interlocutory review of the Order and resolve two controlling

                                  19   questions of law: (i) whether 12 U.S.C. § 4617(f) (the “Equitable Relief Bar”) prohibits injunctive

                                  20   relief against defendant Federal National Mortgage Association (“Fannie Mae”) while in an FHFA

                                  21   conservatorship; and (ii) whether 12 U.S.C. § 4617(j)(4) (the “Penalty Bar”) prohibits statutory

                                  22   damages against Fannie Mae while in an FHFA conservatorship. These are not controlling

                                  23   questions of law and an interlocutory appeal would protract this litigation. For the reasons

                                  24   discussed below, the motion to certify the May 18, 2018 Order for interlocutory review under 28

                                  25   U.S.C. § 1292(b) is DENIED.

                                  26
                                  27

                                  28
                                   1                                            BACKGROUND1

                                   2          Banneck filed his consumer class action against Fannie Mae on August 12, 2017, asserting

                                   3   two California Consumer Credit Reporting Agencies Act (“CCRAA”) claims and one claim under

                                   4   the federal Fair Credit Reporting Act (“FCRA”). See Compl. (Dkt. No. 1). He alleged that Fannie

                                   5   Mae’s Desktop Underwriter (“DU”) system, used by lenders to determine loan eligibility,

                                   6   generated DU Findings Reports that inaccurately identified sales as foreclosures and prevented

                                   7   consumers from getting loan applications approved. He also claimed that Fannie Mae prohibited

                                   8   mortgage originators from giving consumers a copy of their DU Findings Reports.

                                   9          After an initial motion to dismiss, Banneck amended his complaint on March 21, 2018.

                                  10   See Amended Compl. (Dkt. No. 45). Fannie Mae filed a second motion to dismiss asserting that it

                                  11   was not subject to the CCRAA and FCRA. According to Fannie Mae, under the Housing and

                                  12   Economic Recovery Act of 2008 (“HERA”) it could not be liable for statutory damages due to the
Northern District of California
 United States District Court




                                  13   Penalty Bar, or injunctive relief due to the Equitable Relief Bar. See Mot. to Dismiss Amended

                                  14   Compl. (Dkt. No. 49).

                                  15          On May 18, 2018, I denied Fannie Mae’s second motion to dismiss, finding the statutory

                                  16   damages claim for alleged FCRA violations against Fannie Mae did not implicate HERA’s

                                  17   Penalty Bar. I also found HERA’s Equitable Relief Bar did not preclude Banneck from seeking

                                  18   injunctive relief under CCRAA. In response to the May 18, 2018 Order, FHFA moved to

                                  19   intervene as conservator for Fannie Mae, seeking interlocutory review of the prior Order. See

                                  20   Mot. to Intervene (Dkt. No. 61).

                                  21                                              DISCUSSION

                                  22          For the court to certify the two questions FHFA seeks to resolve by interlocutory review,

                                  23   there must be: (i) a controlling question of law; (ii) substantial grounds for difference of opinion;

                                  24   and (iii) a likelihood that an immediate appeal may materially advance the ultimate termination of

                                  25   the litigation. 28 U.S.C. § 1292(b). Generally, interlocutory review is applied “only in

                                  26   exceptional cases where decision of an interlocutory appeal might avoid protracted and expensive

                                  27
                                       1
                                  28    The facts in this case were summarized at length in the May 18, 2018 Order on Motion to
                                       Dismiss Amended Complaint. See Order (Dkt. No. 58).
                                                                                       2
                                   1   litigation. It was not intended merely to provide review of difficult rulings in hard cases.” U.S.

                                   2   Rubber Co. v. Wright, 359 F.2d 784, 785 (9th Cir. 1966). Certification is at the discretion of the

                                   3   district court. Swint v. Chambers Cnty. Comm’n, 514 U.S. 35, 47 (1995). I find FHFA has not

                                   4   met its burden of satisfying all three requirements to justify the extraordinary remedy it seeks.

                                   5   I.     CONTROLLING QUESTION OF LAW
                                   6          The first requirement that FHFA raise a controlling question of law is satisfied if

                                   7   “resolution of the issue on appeal could materially affect the outcome of the litigation.” In re

                                   8   Cement Litig., 673 F.2d 1020, 1026 (9th Cir. 1982). The challenged issues need not be

                                   9   dispositive of the entire lawsuit to be controlling. See Kuehner v. Dickinson & Co., 84 F.3d 316,

                                  10   319 (9th Cir. 1996). Even though there is no definition of a controlling question of law, examples

                                  11   include fundamental inquiries like “who are necessary and proper parties, whether a court to

                                  12   which a cause has been transferred has jurisdiction, or whether state or federal law should be
Northern District of California
 United States District Court




                                  13   applied.” Cement Litig., 673 F.2d at 1026 (citing United States v. Woodbury, 263 F.2d 784, 787

                                  14   (9th Cir. 1959)). Relevant to the issues in this case, where an outcome “would not result in the

                                  15   wrong party prevailing, but rather the calculation of any potential final judgment,” it does not rise

                                  16   to the level of a controlling question of law materially affecting the outcome of the litigation.

                                  17   Zulewski v. Hershey Co., Case No. 11-cv-05117-KAW, 2013 WL 1334159, at *1 (N.D. Cal. Mar.

                                  18   29, 2013).

                                  19          FHFA argues that its appeal would “materially affect the outcome of the litigation”

                                  20   because a reversal would require the dismissal of Banneck’s claims for statutory damages and

                                  21   injunctive relief. See Mot. at 5. Banneck responds that the claims will proceed on actual damages

                                  22   regardless of such an appeal, and that the questions for which FHFA seeks review are not

                                  23   substantially the same as exemplary controlling questions of law previously identified by the

                                  24   Ninth Circuit. See Reply at 3–4.

                                  25          Some courts have adopted the view that a question is controlling if a resolution “may

                                  26   appreciably shorten the time, effort, or expense of conducting a lawsuit,” as FHFA argues, but the

                                  27   Ninth Circuit has rejected this approach in analyzing the first requirement of a controlling question

                                  28   of law. Cement Litig., 673 F.2d at 1027 (finding that the focus on time, effort, or expense is
                                                                                         3
                                   1   “essentially reading the controlling question of law” requirement out of section 1292(b).”).

                                   2   Regardless of the result on appeal, Banneck’s claims under the CCRAA and FCRA would remain.

                                   3   Certifying an interlocutory appeal would not necessarily avoid the protracted litigation of this case

                                   4   to determine other remedies like actual damages.

                                   5            Additionally, before I would even reach the question of an appropriate remedy, Banneck

                                   6   still must establish defendant’s liability. See Order at 14–15 (finding “if Fannie Mae has acted

                                   7   beyond, or contrary to, its statutorily prescribed, constitutionally permitted, powers or function[,]

                                   8   it would not be protected by HERA.” (internal quotations omitted)). FHFA is correct that an

                                   9   immediate appeal would, if successful, preclude statutory damages due to the Penalty Bar and

                                  10   injunctive relief due to the Equitable Relief Bar, but “in the name of avoiding costly litigation [ ] it

                                  11   ignores the chance that this Court might resolve the matter at the liability phase. F.T.C. v. Swish

                                  12   Mktg., Case No. 09-cv-03814-RS, 2010 WL 1526483, at *2 (N.D. Cal. Apr. 14, 2010).
Northern District of California
 United States District Court




                                  13   Accordingly, FHFA has not persuasively demonstrated to me that the issues for which it seeks an

                                  14   interlocutory review are controlling questions of law.

                                  15   II.      SUBSTANTIAL GROUNDS FOR DIFFERENCE OF OPINION
                                  16            A substantial ground for difference of opinion exists where “novel and difficult questions

                                  17   of first impression are presented” on which “fair-minded jurists might reach contradictory

                                  18   conclusions.” Reese v. BP Exploration (Ak.) Inc., 643 F.3d 681, 688 (9th Cir. 2001). Some

                                  19   examples of substantial ground for difference of opinion include cases in direct conflict with the

                                  20   holding in the Order sought for interlocutory review, or a split in authority on the questions posed.

                                  21   See Bennett v. SimplexGrinnell LP, No. 11-cv-01854-JST, 2014 WL 4244045, at *2 (N.D. Cal.

                                  22   Aug. 25, 2014). “A party’s strong disagreement with the Court’s ruling is not sufficient for there

                                  23   to be a substantial ground for difference.” Couch v. Telescope Inc., 611 F.3d 629, 633 (9th Cir.

                                  24   2010).

                                  25            FHFA argues there are reasonable alternatives to the questions it seeks for certification,

                                  26   because courts have not definitively ruled on these points of law. On the first question, whether

                                  27   the Equitable Relief Bar prohibits injunctive relief against Fannie Mae while in an FHFA

                                  28   conservatorship, the May 18 Order found that the Ninth Circuit’s analysis of a similar provision,
                                                                                          4
                                   1   §1821(j), did not extend a bar to injunctive relief in situations where the receiver asserts authority

                                   2   beyond what was granted to it as a receiver. See Order at 14 (citing Sharpe v. F.D.I.C., 126 F.3d

                                   3   1147, 1155 (9th Cir. 1997). By its reference to analysis of § 1821(j), the Ninth Circuit made it

                                   4   clear that the Equitable Relief Bar turned on an agency acting within, or beyond, “its statutorily

                                   5   prescribed, constitutionally permitted, powers or functions.” Sharpe, 126 F.3d at 1155; see also

                                   6   Sahni v. Am. Diversified Partners, 83 F.3d 1054, 1058 (9th Cir. 1996) (holding Section 1821(j)

                                   7   barred a request for rescission because “the FDIC was acting well within its broad statutory

                                   8   powers as receiver when it sold the HUD partnerships.”). I do agree with FHFA that there are

                                   9   grounds for difference of opinion on injunctive relief. I applied § 1821(j) by analogy to the

                                  10   question of HERA’s Equitable Relief Bar due to an absence of direct authority, and there is a split

                                  11   in the circuits analyzing that statute.

                                  12           As for the second question of law, whether the Penalty Bar prohibits statutory damages
Northern District of California
 United States District Court




                                  13   against Fannie Mae while in an FHFA conservatorship, there is not the same degree of uncertainty

                                  14   in the Ninth Circuit. FHFA does not provide case law demonstrating a recognized circuit split.

                                  15   The May 18 Order discussed how the Ninth Circuit’s decision in Bateman v. Am. Multi-Cinema,

                                  16   Inc., 623 F.3d 708, 718 (9th Cir. 2010), demonstrated that the provisions are not punitive and

                                  17   therefore, the Penalty Bar was inapplicable. The Order also cited several cases from other circuits

                                  18   consistent with the analysis in Bateman. See Order at 7–8. FHFA’s desire to certify the second

                                  19   question for interlocutory review is merely a disagreement with my prior ruling, not a substantial

                                  20   ground for difference of opinion.

                                  21   III.    MATERIAL ADVANCEMENT
                                  22           The final requirement that an appeal must be “likely to materially speed the termination of

                                  23   the litigation” is related to the first requirement that there be a controlling question of law.

                                  24   Ambrosio v. Cogent Commc’ns, Inc., No. 14-cv-02182-RS, 2016 WL 777775, at *3 (N.D. Cal.

                                  25   Feb. 29, 2016) (quoting Villarreal v. Caremark LLC, 85 F. Supp. 3d 1063, 1071 (D. Ariz. 2015)).

                                  26   Considering the effect of a reversal on the case, an interlocutory appeal materially advances the

                                  27   termination of the litigation where it “promises to advance the time for trial or to shorten the time

                                  28   required for trial.” Dukes v. Wal-Mart Stores, Inc., 01-cv-02252-CRB, 2012 WL 6115536, at *5
                                                                                           5
                                   1   (N.D. Cal. Dec. 10, 2012) (quoting 16 Federal Practice & Procedure § 3930 at n. 39 (2d ed.)).

                                   2          FHFA contends that resolving the questions of Banneck’s entitlement to statutory damages

                                   3   and injunctive relief in its favor would advance the termination of this litigation because only

                                   4   claims of actual and compensatory damages would remain. See Mot. at 12-13. It also suggests

                                   5   that without an immediate appeal these issues would languish through summary judgment and

                                   6   class certification and evade review until a final judgment, long after substantial time and

                                   7   resources are poured into the litigation. In response, Banneck argues that regardless of the

                                   8   outcome on appeal, his claims will continue either as is or with limited remedies that will still

                                   9   need to be resolved through litigation.

                                  10          Particularly relevant to the Penalty Bar issue, “most courts have found that damages do not

                                  11   constitute ‘material advancement.’” Zulewski, 2013 WL 1334159, at *2 (finding any reversal

                                  12   would only reduce damages but not resolve entire causes of action or the litigation of the
Northern District of California
 United States District Court




                                  13   substantive claim); see also Sonoda v. Amerisave Mortg. Corp., 11-cv-1803-EMC, 2011 WL

                                  14   3957436, at *3 (N.D. Cal. Sept.7, 2011) (finding unspecified damages are insufficient to create

                                  15   exceptional circumstances); Swish Mktg., 2010 WL 1526483, at *4 (finding the issue of an

                                  16   appropriate remedy is not exceptional when liability has not yet been established).

                                  17          The Ninth Circuit’s decision on the proposed interlocutory appeal would not resolve

                                  18   liability and the remaining damages issues at trial, no matter the outcome reached on the

                                  19   possibility of recovering statutory damages or injunctive relief. See Swish Mktg., 2010 WL

                                  20   1526483, at *4 (finding the issue is not exceptional when liability has not yet been established);

                                  21   see also Realtek Semiconductor Corp. v. LSI Corp., No. C-12-03451-RMW, 2013 WL 3568314, at

                                  22   *3 (N.D. Cal. July 12, 2013) (“The possibility of avoiding some liability does not comport with

                                  23   the purpose of § 1292(b) certification, which is to be used only in ‘exceptional circumstances’ not

                                  24   present here.”). An interlocutory appeal would not satisfy the “material advancement” factor.

                                  25

                                  26
                                  27

                                  28
                                                                                         6
                                   1                                           CONCLUSION

                                   2         For the reasons stated, the motion to certify the May 18 Order for interlocutory review is

                                   3   DENIED.

                                   4         IT IS SO ORDERED.

                                   5   Dated: October 29, 2018

                                   6

                                   7
                                                                                                  William H. Orrick
                                   8                                                              United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      7
